 



Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
by and among
IRIDEX Corporation
and
the parties named herein on Schedule 1, as Purchasers
August 31, 2007
 
 

 



--------------------------------------------------------------------------------



 



     This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 31, 2007, among IRIDEX Corporation, a Delaware corporation (the
“Company”), and the purchasers identified on Schedule 1 hereto (each a
“Purchaser” and collectively the “Purchasers”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), and
Rule 506 promulgated thereunder, the Company desires to issue and sell to the
Purchasers, and each Purchaser, severally and not jointly, desires to purchase
from the Company an aggregate of five hundred thousand (500,000) units (each, a
“Unit” and collectively, the “Units”), with each Unit being comprised of (i) one
(1) share of Series A Preferred Stock (as defined below) and (ii) one warrant to
purchase one and two tenths (1.2) shares of common stock of the Company, par
value $0.01 per share (“Common Stock”), (each a “Warrant” and, together with the
Preferred Stock, the “Securities”), on the terms and conditions set forth in
this Agreement, and in the amount set forth opposite such Purchaser’s name on
Schedule 1 hereto.
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Investor Rights
Agreement, substantially in the form attached hereto as Exhibit A (the “Investor
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights to the Purchasers.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I
DEFINITIONS AND TERMS OF WARRANTS
     1.1 Terms of the Warrants. The terms and provisions of the Warrants are
more fully set forth in the form of Warrant, attached hereto as Exhibit B.
     1.2 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” shall have the meaning ascribed to such term in Section 3.1(i).
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning ascribed to such term in the Preamble
and shall also include the Disclosure Schedules.
     “Blue Sky Laws” shall have the meaning ascribed to such term in
Section 3.1(f)(ii).
     “Board” means the board of directors of the Company.
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of California are authorized or required by law or other governmental
action to close.
     “Certificate of Designation” means the Certificate of Designation,
Preferences and Rights of Series A Preferred Stock of Iridex Company filed with
the Secretary of State of the State of Delaware on August 31, 2007.
     “Certificates” shall have the meaning ascribed to such term in
Section 2.2(b)(iii).
     “Closing” shall have the meaning ascribed to such term in Section 2.1(a).
     “Closing Date” shall have the meaning ascribed to such term in
Section 2.1(a).
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” shall have the meaning ascribed to such term in the recitals
hereto, and any securities into which such common stock may hereafter be
reclassified.
     “Company” shall have the meaning ascribed to such term in the Preamble.
     “Company IP” shall have the meaning ascribed to such term in
Section 3.1(l).
     “Contemplated Transactions” shall have the meaning ascribed to such term in
Section 3.1(a)(ii).
     “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the shares of Series A Preferred Stock purchased by the Purchasers
pursuant to the Purchase Agreement.
     “Disclosure Schedules” means the Disclosure Schedules concurrently
delivered herewith.
     “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(q).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Financial Statements” shall have the meaning ascribed to such term in
Section 3.1(h)(ii).
     “Future Offerings” shall have the meaning ascribed to such term in
Section 4.8.
     “GAAP” shall have the meaning ascribed to such term in Section 3.1(h)(iii).

-2-



--------------------------------------------------------------------------------



 



     “Governmental Body” shall have the meaning ascribed to such term in
Section 3.1(f)(ii).
     “Indemnified Party” shall have the meaning ascribed to such term in
Section 5.3.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.3.
     “Independent Director Designee” shall have the meaning ascribed to such
term in Section 4.6.
     “Investor Rights Agreement” shall have the meaning ascribed to such term in
the recitals hereto.
     “Investor Audit and Corporate Governance Committee Member” shall have the
meaning ascribed to such term in Section 4.7.
     “Investor Compensation and Nominating Committee Member” shall have the
meaning ascribed to such term in Section 4.7.
     “Legal Requirement” shall have the meaning ascribed to such term in
Section 3.1(g).
     “Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.
     “Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a)(i).
     “Material Agreements” shall have the meaning ascribed to such term in
Section 3.1(f)(i).
     “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(v).
     “Money Laundering Laws” shall have the meaning ascribed to such term in
Section 3.1(bb).
     “Participation Right” shall have the meaning ascribed to such term in
Section 4.8.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Preferred Stock” means the Series A Preferred Stock of the Company, par
value $0.01 per share, with the rights, privileges and preferences set forth in
the Certificate of Designation.
     “Primary Purchaser Board Seat” shall have the meaning ascribed to such term
in Section 4.6.
     “Primary Purchaser Director Designee” shall have the meaning ascribed to
such term in Section 4.6.

-3-



--------------------------------------------------------------------------------



 



     “Purchase Amount” means, as to each Purchaser, the amount set forth beside
such Purchaser’s name on Schedule 1 hereto, in United States dollars and in
immediately available funds.
     “Purchaser” shall have the meaning ascribed to such term in the Preamble.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Documents” shall have the meaning ascribed to such term in
Section 3.1(h)(i).
     “Securities” shall have the meaning ascribed to such term in the recitals
hereto.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Secondary Purchaser Board Seat” shall have the meaning ascribed to such
term in Section 4.6.
     “Secondary Purchaser Director Designee” shall have the meaning ascribed to
such term in Section 4.6.
     “Secretary’s Certificate” shall have the meaning ascribed to such term in
Section 2.2(b)(vi).
     “Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests.
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded on the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not quoted
on the OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market
or the Nasdaq Capital Market.
     “Transaction Documents” means this Agreement, the Investor Rights
Agreement, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
     “Unit” shall have the meaning ascribed to such term in the recitals hereto.

-4-



--------------------------------------------------------------------------------



 



     “Warrants” shall have the meaning ascribed to such term in the recitals
hereto.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants issued or to be issued to the Purchasers or their assignees or
designees in connection with the offering consummated under the Purchase
Agreement.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing.
          (a) The closing of the transactions contemplated under this Agreement
(the “Closing”) will take place upon the execution of this Agreement by the
Company and the Purchasers immediately following satisfaction or waiver of the
conditions set forth in Sections 2.2 and 2.3 (other than those conditions which
by their terms are not to be satisfied or waived until the Closing), at the
offices of Wilson Sonsini Goodrich & Rosati, PC, 650 Page Mill Road, Palo Alto,
CA 94304 (or remotely via exchange of documents and signatures) or at such other
place or day as may be mutually acceptable to the Purchasers and the Company.
The date on which the Closing occurs is the “Closing Date”.
          (b) At the Closing, each Purchaser shall purchase, severally and not
jointly, and the Company shall issue and sell to each Purchaser that number of
Units set forth opposite such Purchaser’s name on Schedule 1 hereto.
          (c) The purchase price for each Unit to be purchased by each such
Purchaser at the Closing shall be equal to $10.00 per Unit.
     2.2 Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of each Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived
in writing, by the Purchasers purchasing a majority of the Units to be sold
pursuant to this Agreement:
          (a) Prior to the Closing the Company shall have furnished to the
Purchasers and their advisors, if any, all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Purchaser; and
          (b) At the Closing (unless otherwise specified below) the Company
shall deliver or cause to be delivered to each Purchaser the following:
               (i) this Agreement, duly executed by the Company;

-5-



--------------------------------------------------------------------------------



 



               (ii) a copy of the Irrevocable Transfer Agreement Instructions in
the form of Exhibit C attached hereto, which instructions shall have been
delivered to and acknowledged by the Company’s transfer agent;
               (iii) one or more stock certificates (the “Certificates”)
registered in the name of each Purchaser, representing the number of shares of
Preferred Stock set forth opposite such Purchaser’s name on Schedule 1 hereto,
and bearing the legend set forth in Section 4.1(b) herein, and one or more
Warrants representing the right to purchase that number of shares of Common
Stock set forth opposite such person’s name on Schedule 1 hereto;
               (iv) the Investor Rights Agreement, duly executed by the Company;
               (v) a legal opinion of Wilson Sonsini Goodrich & Rosati, PC,
counsel to the Company, in the form of Exhibit D hereto; and
               (vi) a certificate of the Secretary of the Company (the
“Secretary’s Certificate”) in the form of Exhibit E hereto, attaching a true
copy of the certificate of incorporation and bylaws of the Company, as amended
to the Closing Date, and attaching true and complete copies of the resolutions
of the Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents.
          (c) The Company shall have taken such pre-closing actions as are
necessary to give effect to Section 4.6 and Section 4.7 hereof.
          (d) All representations and warranties of the Company contained in the
Transaction Documents shall remain true and correct in all material respects as
of the Closing Date as though such representations and warranties were made on
such date (except those representations and warranties that address matters only
as of a particular date will remain true and correct as of such date).
          (e) As of the Closing Date, there shall have been no Material Adverse
Effect with respect to the Company since the date hereof.
          (f) From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg Financial Markets shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or California
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

-6-



--------------------------------------------------------------------------------



 



     2.3 Conditions to Obligations of the Company to Effect the Closing.
          (a) The obligations of the Company to effect the Closing and the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, by the Company. At the Closing, each Purchaser severally
and not jointly agrees to and shall deliver or cause to be delivered to the
Company the following:
               (i) this Agreement, duly executed by such Purchaser;
               (ii) such Purchaser’s Purchase Amount, by wire transfer of
immediately available funds; and
               (iii) the Investor Rights Agreement, duly executed by such
Purchaser.
          (b) All representations and warranties of each of the Purchasers
contained herein shall remain true and correct as of the Closing Date as though
such representations and warranties were made on such date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules delivered
concurrently herewith and except as provided in the SEC Documents, the Company
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date to each Purchaser:
          (a) Corporate Organization; Authority; Due Authorization.
               (i) The Company (A) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (B) has the corporate power and authority to own or lease its
properties as and in the places where its business is now conducted and to carry
on its business as now conducted, and (C) is duly qualified as a foreign
corporation authorized to do business in every jurisdiction where the failure to
so qualify, individually or in the aggregate, would have or would reasonably be
expected to result in (i) a material adverse effect on the legality, validity or
the enforceability of any Transaction Document, (ii) a material adverse effect
on the operations, assets, liabilities, financial condition or business of the
Company and its Subsidiaries taken as a whole or (iii) a material adverse effect
on the Company’s ability to perform main any material respect on a timely basis
its obligations under the Transaction Documents (any of (i), (ii), or (iii) a
“Material Adverse Effect”), and no Action has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such qualification. Set forth in Schedule 3.1(a) is a complete and
correct list of all Subsidiaries of the Company. Each such Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have, individually or in the aggregate, a
Material Adverse Effect and no Action has been instituted in

-7-



--------------------------------------------------------------------------------



 



any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such qualification.
               (ii) The Company (A) has the requisite corporate power and
authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (B) has been authorized by all necessary corporate action to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby (the “Contemplated Transactions”) and no Action has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification. This Agreement is
and each of the other Transaction Documents will be on the Closing Date a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except as limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding at law or equity).
          (b) Capitalization.
               (i) As of the date hereof, the authorized capital stock of the
Company consisted of 30,000,000 shares of Common Stock, of which 8,316,749
shares of Common Stock are outstanding 2,000,000 shares of preferred stock, none
of which are outstanding, 500,000 of which have been designated Series A
Preferred Stock. All outstanding shares of capital stock of the Company were
issued in compliance with all applicable Federal and state securities laws, and
the issuance of such shares was duly authorized by all necessary corporate
action on the part of the Company. Except as contemplated by this Agreement or
as set forth in the SEC Documents or in Schedule 3.1(b), there are (A) no
outstanding subscriptions, warrants, options, conversion privileges or other
rights or agreements obligating the Company to purchase or otherwise acquire or
issue any shares of capital stock of the Company (or shares reserved for such
purpose), (B) no preemptive rights contained in the Company’s certificate of
incorporation, as amended, the bylaws of the Company or contracts to which the
Company is a party or rights of first refusal with respect to the issuance of
additional shares of capital stock of the Company, including without limitation
the Conversion Shares and Warrant Shares, and (C) no commitments or
understandings (oral or written) of the Company to issue any shares, warrants,
options or other rights to acquire any equity securities of the Company. To the
Company’s knowledge, except as set forth in Schedule 3.1(b), none of the shares
of Common Stock are subject to any stockholders’ agreement, voting trust
agreement or similar arrangement or understanding. Except as set forth in
Schedule 3.1(b), the Company has no outstanding bonds, debentures, notes or
other obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.
               (ii) The Preferred Stock has the rights, preferences, privileges
and restrictions as stated in the Certificate of Designation.
               (iii) With respect to each Subsidiary of the Company, except as
set forth in Schedule 3.1(b), (i) all the issued and outstanding shares of each
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with applicable
Federal and state securities laws, were not issued in violation of or subject to
any preemptive

-8-



--------------------------------------------------------------------------------



 



rights or other rights to subscribe for or purchase securities, and (ii) there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of any Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations. Except as disclosed in the SEC Documents or Schedule 3.1(b), the
Company beneficially owns 100% of the outstanding equity securities of each
Subsidiary of the Company.
          (c) Issuance of Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Investor Rights Agreement. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
exercise of the Preferred Shares and the Warrants.
          (d) Private Offering/Integrated Offering. Assuming the accuracy of the
Purchasers representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby. The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that could cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which could require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated. The Company agrees that neither the Company
nor anyone acting on its behalf will offer the Securities or any part thereof or
any similar securities for issuance or sale to, or solicit any offer to acquire
any of the same from, anyone so as to make the issuance and sale of the
Securities subject to the registration requirements of Section 5 of the
Securities Act.
          (e) Brokers and Finders’ Fees. No brokerage or finders’ fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.
          (f) No Conflict; Required Filings and Consents.
               (i) The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company do not, and the consummation by
the Company of the Contemplated Transactions will not, (A) conflict with or
violate the certificate of incorporation or the bylaws of the Company or its
Subsidiaries, (B) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to the Company or its Subsidiaries or by which any
property or asset of the Company or its Subsidiaries is bound or affected, or
(C) result in any breach of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, result in the
loss of a material benefit under, or give to others any right of purchase or
sale, or any right of termination, amendment, acceleration, increased payments
or cancellation of, or result in the creation of a Lien on any

-9-



--------------------------------------------------------------------------------



 



property or asset of the Company or of any of its Subsidiaries pursuant to, any
material note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or of any of its
Subsidiaries is bound or affected (the “Material Agreements”).
               (ii) The execution and delivery of this Agreement and the other
Transaction Documents by the Company do not, and the performance of this
Agreement and the other Transaction Documents and the consummation by the
Company of the Contemplated Transactions will not, require, on the part or in
respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for (i) the filings required by Section 4.4 of this Agreement, (ii) the
filing of a Form D with the SEC and applicable requirements, if any, of the
Exchange Act or any state securities or “blue sky” laws (collectively, “Blue Sky
Laws”), (iii) the filing of a registration statement with the Commission to the
extent required by the Investor Rights Agreement, and (iv) any approval that may
be required by each applicable Trading Market for the listing of the Securities
for trading thereon in the time and manner required thereby. For purposes of
this Agreement, “Governmental Body” shall mean any: (A) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (B) federal, state, local, municipal, foreign or
other government; or (C) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
          (g) Compliance. Except as set forth in the SEC Documents or in
Schedule 3.1(g), neither the Company nor any Subsidiary of the Company is in
conflict with, or in default or violation of (A) any law, rule, regulation,
order, judgment or decree applicable to the Company or such Subsidiary or by
which any property or asset of the Company or such Subsidiary is bound or
affected (“Legal Requirement”), or (B) any Material Agreement, in each case
except for any such conflicts, defaults or violations that would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any Subsidiary of the Company has received any written notice or
other communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement, except any such
violations or failures that would not, individually or in the aggregate, have a
Material Adverse Effect.
          (h) SEC Documents; Financial Statements.
               (i) The Company has filed all reports schedules, forms,
statements and other documents required to by filed by the Company under the
Securities Act and the Exchange Act including pursuant to Section 13(a) or 15(d)
thereof, since January 1, 2006 (the foregoing materials including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Documents”) on a timely basis or has received a
valid extension of such time of filing and has filed an such SEC Documents prior
to the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC
Documents when filed contained any untrue statement of material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

-10-



--------------------------------------------------------------------------------



 



               (ii) The Company’s Annual Report on Form 10-K for the year ended
December 30, 2006, includes consolidated balance sheets as of December 31, 2005
and December 30, 2006 and consolidated statements of income and cash flows for
the one year periods then ended (collectively, the “Financial Statements”).
               (iii) The Financial Statements (including the related notes and
schedules thereto) have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
Financial Statements or the notes thereto. The Financial Statements (including
the related notes and schedules thereto) fairly present in all material respects
the consolidated financial position, the results of operations, retained
earnings or cash flows, as the case may be, of the Company for the periods set
forth therein in each case in accordance with GAAP, consistently applied during
the periods involved, except as may be noted therein.
          (i) Litigation. Except as set forth in the SEC Documents or in
Schedule 3.1(i), there are no claims, actions, suits, investigations, inquiries
or proceedings (each, an “Action”) pending against the Company or any of its
Subsidiaries or, to the knowledge of the Company, threatened against the Company
or any of its Subsidiaries, at law or in equity, or before or by any court,
tribunal, arbitrator, mediator or any federal or state commission, board,
bureau, agency or instrumentality, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Documents or in Schedule 3.1(i), neither the Company nor any of its
Subsidiaries is a party to or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
          (j) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which would reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. No officer of the Company or other member of management has
given notice of his or her termination of employment or other indication that he
or she intends to terminate his or her employment. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
          (k) Absence of Certain Changes. Except as specifically contemplated by
this Agreement or as set forth in Schedule 3.1(k) or in the SEC Documents, since
December 30, 2006,

-11-



--------------------------------------------------------------------------------



 



(a) there has not been any event, occurrence or development that has had or that
would reasonably be expected to result in any Material Adverse Effect; (b) the
Company has not incurred any material liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (ii) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filing made with the Commission, (c) the Company has not altered
its method of accounting, (d) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreement to purchase or redeem any shares of its capital
stock, (e) the Company has not issued any equity securities to any officer
director or Affiliate, except pursuant to existing Company stock option plans,
(f) the Company has not consummated or entered into any agreements with respect
to any acquisition (by merger, consolidation, acquisition of stock and/or assets
or otherwise) of any Person by the Company; or (g) the Company has not entered
into, or agreed to enter into any transactions, other than in the ordinary
course of business, consistent in all material respects with past practices,
with any of its officers, directors or principal stockholders or any of their
respective Affiliates.
          (l) Intellectual Property.
               (i) The Company and its Subsidiaries own, or have the right to
use, sell or license all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses, and other intellectual property rights used in connection with their
respective businesses reasonably required for the conduct of their respective
businesses as presently conducted (collectively, the “Company IP”) except for
any failure to own or have the right to use, sell or license the Company IP that
would not have a Material Adverse Effect.
               (ii) The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not constitute
a breach of any instrument or agreement governing any Company IP, will not cause
the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP or impair the right of Company and its
Subsidiaries to use, sell or license any Company IP.
               (iii) (A) None of the manufacture, marketing, license, sale and
use of any product currently licensed or sold by the Company or any of its
Subsidiaries (x) violates any license or agreement between the Company or any of
its Subsidiaries and any third party, (y) to the knowledge of the Company,
infringes any patent of any other party; or (z) to the knowledge of the Company,
infringes any copyright, trademark or trade secret of any other party, and
(B) there is no pending or, to the knowledge of the Company, threatened claim or
litigation contesting the validity, ownership or right to use, sell, license or
dispose of any Company IP. Neither the Company nor any Subsidiary has received
any written notice that any of the Company IP violates or infringes upon the
rights of any Person. To the knowledge of the Company all such Company IP is
enforceable and there is no existing infringement by another Person of any of
the Company IP. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so would not, individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.
          (m) No Adverse Actions. Except as set forth in Schedule 3.1(m) or in
the SEC Documents, there is no existing, pending or, to the knowledge of the
Company, threatened

-12-



--------------------------------------------------------------------------------



 



termination, cancellation, limitation, modification or change in the business
relationship of the Company or any of its Subsidiaries, with any supplier,
customer or other Person except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
          (n) Corporate Documents. The Company’s certificate of incorporation
and bylaws, each as amended to date, which have been requested and previously
provided to the Purchasers are true, correct and complete and contain all
amendments thereto.
          (o) Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and its Subsidiaries are engaged. Neither the Company nor any of its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
          (p) Transactions with Affiliates and Employees. Except as set forth in
the SEC Documents or in the Disclosure Schedules, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s knowledge, any entity in which any officer,
director or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $100,000, other than
(i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company or the
Subsidiaries, or (iii) for other employee benefits, including stock option or
restricted stock agreements under any stock option plan of the Company.
          (q) Sarbanes-Oxley; Internal Accounting Controls. Except as set forth
in the SEC Documents or Schedule 3.1(q), the Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002, which are applicable to
it as of the Closing Date. Except as set forth in the SEC Documents or
Schedule 3.1(q), the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in the SEC Documents or Schedule 3.1(q), the Company has
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period

-13-



--------------------------------------------------------------------------------



 



covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
          (r) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities.
          (s) No Other Representations. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
          (t) No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
          (u) Acknowledgement Regarding Purchasers’ Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company: (i) that none of the Purchasers have
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, specifically, including, without limitation,
short sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; and (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock. The Company further understands and acknowledges that (a) one or
more Purchasers may engage in hedging activities at various times during the
period that the shares of Preferred Stock, Conversion Stock, Warrants or Warrant
Shares to be issued in connection with this Agreement are outstanding and
(b) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
          (v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory

-14-



--------------------------------------------------------------------------------



 



authorities necessary to conduct their respective businesses as described in the
SEC Documents, except where the failure to possess such permits could not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
          (w) Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
          (x) Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
          (y) Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities in violation of Regulation M
under the Exchange Act, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent, if any, in connection with the placement of the
Securities.
          (z) Title to Assets. Except as set forth in Schedule 3.1(z), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property owned by them that is material to the business of the Company and
the Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

-15-



--------------------------------------------------------------------------------



 



          (aa) Taxes. Except as set forth on Schedule 3.1(aa), the Company and
each of its subsidiaries has filed all Federal, state, local and foreign tax
returns which are required to be filed through the date hereof, which returns
are true and correct in all material respects or has received timely extensions
thereof, and has paid all taxes shown on such returns and all assessments
received by it to the extent that the same are material and have become due.
There are no tax audits or investigations pending, which if adversely determined
would have a Material Adverse Effect; nor, to the Company’s knowledge, are there
any material proposed additional tax assessments against the Company or any of
its subsidiaries.
          (bb) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations hereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of it
subsidiaries with respect to the Money Laundering Laws is pending, or to the
best knowledge of the Company, threatened.
          (cc) Disclosure. The Transaction Documents, and the exhibits and
schedules attached thereto, when taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances
under which they were made.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
          (a) Organization; Authority; Enforceability. Such Purchaser (other
than individuals) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies.
          (b) General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

-16-



--------------------------------------------------------------------------------



 



          (c) No Public Sale or Distribution. Such Purchaser is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act and is not
limiting such Purchaser’s right to sell the Securities pursuant to the terms of
the Investor Rights Agreement. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Subject to the terms of the
Investor Rights Agreement, such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
          (d) Accredited Investor Status. Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
          (e) Residency. Such Purchaser is a resident of the jurisdiction set
forth below such Purchaser’s name on Schedule 1 attached hereto.
          (f) Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
          (g) Information. Such Purchaser and its advisors, if any, have been
furnished with all publicly available materials (or such materials have been
made available to such Purchaser) relating to the business, finances and
operations of the Company and such other publicly available materials relating
to the offer and sale of the Securities as have been requested by such
Purchaser, including without limitation the Company’s Form 10-K for the period
ended December 30, 2006 and Forms 10-Q for the period ended March 31, 2007. Each
Purchaser acknowledges that it has read and understands the risk factors set
forth in such Form 10-K for the period ended December 30, 2006 and Forms 10-Q
for the periods ended March 31, 2007 and June 30, 2007 and that it has read the
Company’s Current Reports on Forms 8-K filed January 22, 2007, February 9, 2007,
April 12, 2007, April 24, 2007, May 18, 2007, June 12, 2007, July 3, 2007,
July 10, 2007, August 6, 2007, and August 29, 2007. Neither such review nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in the
Transaction Documents. Such Purchaser understands that its investment in the
Securities involves a high degree of risk.
          (h) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

-17-



--------------------------------------------------------------------------------



 



          (i) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters, including investing in companies
engaged in the business in which the Company is engaged, so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.
     The Company acknowledges and agrees that each Purchaser does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of a Purchaser (who is an accredited investor and executes a customary
representation letter) or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
satisfactory to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act, provided, however, that in the case of a transfer pursuant to Rule 144, no
opinion shall be required if the transferor provides the Company with a
customary seller’s representation letter, and if such sale is not pursuant to
subsection (k) of Rule 144, a customary broker’s representation letter and a
Form 144. Any such transferee that agrees in writing to be bound by the terms of
this Agreement and the Investor Rights Agreement shall have the rights of a
Purchaser under this Agreement and the Investor Rights Agreement. Except as
required by federal securities laws and the securities law of any state or other
jurisdiction within the United States, the Securities may be transferred, in
whole or in part, by any of the Purchasers at any time. The Company shall
reissue certificates evidencing the Securities upon surrender of certificates
evidencing the Securities being transferred in accordance with this
Section 4.1(a).
          (b) The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of one or more legends, as applicable, on any of the
Securities in substantially the following form:
     THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE

-18-



--------------------------------------------------------------------------------



 



OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, SUCH COUNSEL AND THE SUBSTANCE OF
SUCH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. UNLESS PROHIBITED BY
APPLICABLE LAW, RULE OR REGULATION, THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.
     The Company acknowledges and agrees that, unless prohibited by applicable
law, rule or regulation, a Purchaser may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith; provided, however, that such Purchaser shall provide the
Company with such documentation as is reasonably requested by the Company to
ensure that the pledge is pursuant to a bona fide margin agreement with a
registered broker-dealer or a security interest in some or all of the shares of
Common Stock issued hereunder and held by such Purchaser to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of the
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including if the Securities are subject to registration pursuant to
the Investor Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.
          (c) Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) following any
sale of such Securities pursuant to Rule 144, or (ii) if such Securities are
eligible for sale under Rule 144(k) (and the holder of such Securities has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144), or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission) (and the holder of such Securities has submitted a written
request for removal of the legend indicating that the holder has complied with
the applicable provisions of Rule 144). The Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent promptly upon the
occurrence of any of the events in clauses (i), (ii) or (iii) above to effect
the removal of the legend hereunder. The Company agrees that at such time as
such legend is no longer required under this Section 4.1(c), it will, no later
that four (4) Trading Days following the delivery by a Purchaser to the Company
or the Company’s transfer agent of a certificate representing the Securities,
issued with a restrictive legend, deliver or cause to be delivered to such
Purchaser a

-19-



--------------------------------------------------------------------------------



 



certificate representing such Securities that is free from all restrictive and
other legends; provided that the holder of any Conversion Shares and Warrant
Shares has submitted a written request for removal of the legend indicating that
the holder has complied with the applicable provisions of Rule 144. The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the Company’s transfer agent to the Purchaser by crediting the
account of the Purchaser’s prime broker with the Depository Trust Company System
as directed by such Purchaser.
          (d) Each Purchaser, severally and not jointly, agrees that the removal
of the restrictive legend from certificates representing Securities as set forth
in this Section 4.1 is predicated upon the Company’s reliance on, and the
Purchaser’s agreement that, and each Purchaser hereby agrees that, the Purchaser
will not sell any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
     4.2 Furnishing of Information. As long as any Purchaser owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c), such information as is
required for the Purchasers to sell the Securities under Rule 144.
     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that could require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities to the Purchasers for
purposes of the rules and regulations of any Trading Market such that it could
require shareholder approval prior to the closing of such other transaction
unless shareholder approval is obtained before the closing of such subsequent
transaction.
     4.4 Publicity. The Company shall, within four (4) Business Days following
the Closing Date, file a Current Report on Form 8-K, disclosing the transactions
contemplated hereby and make such other filings and notices regarding the
Contemplated Transactions in the manner and time required by the Commission.
     4.5 Listing of Common Stock. The Company hereby agrees that, from time to
time, if the Company applies to have additional shares of its Common Stock
traded on any Trading Market, it will include in such application the Conversion
Shares and Warrant Shares, and will take such other action as is necessary to
cause the Conversion Shares and Warrant Shares to be listed on such Trading
Market as promptly as possible.

-20-



--------------------------------------------------------------------------------



 



     4.6 Director Designees.
          (a) For so long as BlueLine Partners, LLC or any of its Affiliates
holds any shares of Preferred Stock issued pursuant to this Agreement, BlueLine
Partners, LLC shall have the right, to (x) designate an individual, in its sole
discretion, (the “Primary Purchaser Director Designee”) for service as a member
of the Board and the Company shall use its best efforts to cause the Primary
Purchaser Director Designee to be initially appointed to the Board (the “Primary
Purchaser Board Seat”) and (y) designate a second individual, who shall be
subject to the approval of the Company, which approval shall not be unreasonably
withheld (the “Secondary Purchaser Director Designee”), and the Company shall
use its best efforts to cause the Secondary Purchaser Director Designee to be
initially appointed to the Board (the “Secondary Purchaser Board Seat”). Subject
to the fiduciary duties of the Board, for so long as BlueLine Partners, LLC or
any of its Affiliates holds any shares of Preferred Stock issued pursuant to
this Agreement, the Company shall nominate the Primary Purchaser Director
Designee and the Secondary Purchaser Director Designee for reelection by the
stockholders of the Company to fill the Primary Purchaser Board Seat and the
Secondary Purchaser Board Seat, respectively, at each annual or special meeting
of the stockholders at which election of directors to the Board of the Company
is proposed for consideration by the stockholders and to appoint the Primary
Purchaser Director Designee to fill any vacancy in the Primary Purchaser Board
Seat and the Secondary Purchaser Director Designee to fill any vacancy in the
Secondary Purchaser Board Seat.
          (b) In the event that none of BlueLine Partners, LLC or any of its
Affiliates shall any longer hold any shares of Preferred Stock issued pursuant
to this Agreement (whether as result of conversion, sale or other disposition),
then for so long as BlueLine Partners, LLC or any of its Affiliates holds at
least 500,000 shares of Common Stock of the Company, (x) BlueLine Partners, LLC
shall have the right, so long as the initial designation of the Primary
Purchaser Director Designee has not previously been made pursuant to
Section 4.6(a), to designate the Primary Purchaser Director Designee for service
as a member of the Board and the Company shall use its best efforts to cause the
Primary Purchaser Director Designee to be initially appointed to the Primary
Purchaser Board Seat, and (y) thereafter, subject to the fiduciary duties of the
Board, the Company shall nominate the Primary Purchaser Director Designee for
reelection by the stockholders of the Company to fill the Primary Purchaser
Board Seat at each annual or special meeting of the stockholders at which
election of directors to the Board of the Company is proposed for consideration
by the stockholders and to appoint the Primary Purchaser Director Designee to
fill any vacancy in the Primary Purchaser Board Seat.
          (c) Notwithstanding any other provisions of the Transaction Documents,
the rights of BlueLine Partners, LLC set forth in this Section 4.6 shall not be
transferable under any circumstances, whether by sale or assignment of
securities issuable hereunder or otherwise.
     4.7 Board Committee Rights. For so long as BlueLine Partners, LLC has any
right to designate a Primary Purchaser Director Nominee as described in
Section 4.6, BlueLine Partners, LLC shall also have the right to (x) designate
either the Primary Purchaser Director Designee or the Secondary Purchaser
Director Designee (for so long as such person is a member of the Board) to serve
on the Compensation and Nominating Committee of the Board (the “Investor
Compensation and Nominating Committee Member”), and (y) designate either the
Primary Purchaser Director Designee or the Secondary Purchaser Director Designee
(for so long as such person is a member of the Board) to serve on the Audit and
Corporate Governance Committee of the Board (the “Investor

-21-



--------------------------------------------------------------------------------



 



Audit and Corporate Governance Committee Member”), in each case, so long as such
designee satisfies, in the Company’s reasonable discretion, the independence
requirements of the SEC, the Nasdaq Stock Market, or any other self-regulatory
body that may be applicable.
     4.8 Right of Participation. Subject to the exceptions described below, the
Company will not conduct any equity financing (including debt with an equity
component) (“Future Offerings”) during the period beginning on the Closing Date
and ending two (2) years after the date of this Agreement unless it shall have
first delivered to each Purchaser, at least ten (10) business days prior to the
closing of such Future Offering, written notice describing the proposed Future
Offering, including the material terms and conditions thereof, and providing
each such Purchaser an option during the ten (10) day period following delivery
of such notice to purchase its pro rata share (based on the ratio that the
aggregate amount of Conversion Shares and Warrant Shares purchased by it
hereunder bears to the aggregate amount of Conversion Shares and Warrant Shares
purchased by all such Purchasers hereunder) of an aggregate of thirty percent
(30%) of the securities being offered in the Future Offering on the same terms
as contemplated by such Future Offering (the limitations referred to in this
sentence and the preceding sentence are collectively referred to as the
“Participation Right”). Upon receipt of an affirmative response from any such
Purchaser(s) the Company and such Purchasers shall proceed in good faith with
the preparation of definitive transaction agreements. In the event the material
terms and conditions of a proposed Future Offering are materially amended after
delivery of the notice to such Purchasers concerning the proposed Future
Offering, the Company shall deliver a new notice to each Purchaser describing
the amended terms and conditions of the proposed Future Offering and each such
Purchaser thereafter shall have an option during the five (5) day period
following delivery of such new notice to purchase its pro rata share of thirty
percent (30%) of the aggregate securities being offered on the same terms as
contemplated by such proposed Future Offering, as amended. The foregoing
sentence shall apply to successive material amendments to the material terms and
conditions of any proposed Future Offering. The Participation Right shall not
apply to any transaction involving issuances of securities as consideration for
a merger, consolidation or purchase of assets, or in connection with any
strategic partnership or joint venture (the primary purpose of which is not to
raise equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Company, or any bank or lease financing
transaction. The Participation Right also shall not apply to the issuance of
securities upon exercise or conversion of the Company’s options, warrants or
other convertible securities outstanding as of the date hereof or to the grant
of additional options or warrants, or the issuance of additional securities,
under any Company stock option or restricted stock plan approved by the
stockholders of the Company or existing as of the date of this Agreement or
issued as an inducement to employment. Notwithstanding anything in this
Section 4.8 to the contrary, in the event the Board decides, in good faith, to
enter into a transaction, not primarily for equity financing purposes, and in
which the Company issues shares of Common Stock or other securities of the
Company to a Person or any entity is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Company,
the Company shall be permitted to do so without any Participation Right
hereunder.
     4.9 Executive Compensation Plan. Following the Closing Date, and in any
case, prior to December 31, 2007, the Company shall use it reasonable best
efforts to create, adopt and implement an executive compensation plan, which
shall have been approved by the Company’s Board of Directors, including any
director then filling the Primary Purchaser Board Seat.

-22-



--------------------------------------------------------------------------------



 



     4.10 Carve-out Financials. The Company will use its commercially reasonable
efforts to complete the following on or before September 28, 2007: (i) prepare
the historical financial statements required by Item 9.02 of Form 8-K (the
“Carve-out Financials”) related to the Company’s January 16, 2007 acquisition of
the assets of the Laserscope aesthetics business (the “Asset Acquisition”), and
(ii) prepare a Current Report on Form 8-K pursuant to Item 9.02 relating to the
Asset Acquisition and file this Form 8-K and the Carve-out Financials with the
Commission.
ARTICLE V
INDEMNIFICATION, TERMINATION AND DAMAGES
     5.1 Survival of Representations. Except as otherwise provided herein, the
representations and warranties of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing Date and shall continue in full force and effect for a
period of three (3) years from the Closing Date. The Company’s and the
Purchasers’ warranties and representations shall in no way be affected or
diminished in any way by any investigation of (or failure to investigate) the
subject matter thereof made by or on behalf of the Company or the Purchasers.
     5.2 Indemnification.
          (a) The Company agrees to indemnify and hold harmless the Purchasers,
their Affiliates, each of their officers, directors, members, managers,
partners, shareholders, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the officers, directors, members, managers, partners,
shareholders, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each a “Purchaser Party”)
and their respective successors and assigns, from and against any losses,
liabilities, obligations, claims, contingencies, damages, cost or expenses
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to which are caused by or arise out
of (i) any breach or default in the performance by the Company of any covenant
or agreement made by the Company in any of the Transaction Documents; (ii) any
breach of any representation or warranty made by the Company in any of the
Transaction Documents; and/or (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including court
costs and reasonable legal fees and expenses) incident to any of the foregoing.
          (b) The Purchasers, severally and not jointly, agree to indemnify and
hold harmless the Company, its Affiliates, each of their officers, directors,
members, managers, partners, shareholders, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the officers, directors, members, managers,
partners, shareholders, employees

-23-



--------------------------------------------------------------------------------



 




and agents (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) of such controlling persons from and against any losses, liabilities,
obligations, claims, contingencies, damages, cost or expenses including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation which are caused by or arise out of (A) any
breach or default in the performance by the Purchasers of any covenant or
agreement made by the Purchasers in any of the Transaction Documents; (B) any
breach of any representation or warranty made by the Purchasers in any of the
Transaction Documents; and (C) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including court
costs and reasonable legal fees and expenses) incident to any of the foregoing.
     5.3 Indemnity Procedure. A party or parties hereto agreeing to be
responsible for or to indemnify against any matter pursuant to this Agreement is
referred to herein as the “Indemnifying Party” and the other party or parties
claiming indemnity is referred to as the “Indemnified Party”. An Indemnified
Party under this Agreement shall, with respect to any matter in respect of which
indemnity may be sought pursuant to this Agreement, give written notice to the
Indemnifying Party of any liability which might give rise to a claim for
indemnity under this Agreement within sixty (60) Business Days of the receipt of
any written claim from any such third party, but not later than twenty (20) days
prior to the date any answer or responsive pleading is due, and with respect to
other matters for which the Indemnified Party may seek indemnification, give
prompt written notice to the Indemnifying Party of any liability which might
give rise to a claim for indemnity; provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are materially prejudiced.
     The Indemnifying Party shall have the right, at its election, to take over
the defense or settlement of such claim by giving written notice to the
Indemnified Party at least fifteen (15) days prior to the time when an answer or
other responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld or delayed),
shall be solely responsible for the expenses of such defense and shall be bound
by the results of its defense or settlement of the claim. The Indemnifying Party
shall not settle any such claim without prior notice to and consultation with
the Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party or its Affiliates
may be agreed to without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed). So long as the
Indemnifying Party is diligently contesting any such matter in good faith, the
Indemnified Party may pay or settle such claim only at its own expense and the
Indemnifying Party will not be responsible for the fees of separate legal
counsel to the Indemnified Party, unless the named parties to any proceeding
include both parties or representation of both parties by the same counsel would
be inappropriate in the reasonable opinion of counsel to the Indemnified Party,
due to conflicts of interest or otherwise. If the Indemnifying Party does not
make such election, or having made such election does not, in the reasonable
opinion of the Indemnified Party proceed diligently to defend such claim, then
the Indemnified Party may (after written notice to the Indemnifying Party), at
the expense of the Indemnifying Party, elect to take over the defense of and
proceed to handle such claim in its discretion and the Indemnifying Party shall
be bound by any defense or settlement that the Indemnified Party may make in
good faith with respect to such claim. In connection therewith,

-24-



--------------------------------------------------------------------------------



 



the Indemnifying Party will fully cooperate with the Indemnified Party should
the Indemnified Party elect to take over the defense of any such claim. The
parties agree to cooperate in defending such third party claims and the
Indemnified Party shall provide such cooperation and such access to its books,
records and properties (subject to the execution of appropriate non-disclosure
agreements) as the Indemnifying Party shall reasonably request with respect to
any matter for which indemnification is sought hereunder; and the parties hereto
agree to cooperate with each other in order to ensure the proper and adequate
defense thereof.
     With regard to matters with respect to third parties for which
indemnification is payable hereunder, such indemnification shall be paid by the
Indemnifying Party upon the earlier to occur of: (i) the entry of a judgment
against the Indemnified Party and the expiration of any applicable appeal
period, or if earlier, five (5) days prior to the date that the judgment
creditor has the right to execute the judgment; (ii) the entry of an
unappealable judgment or final appellate decision against the Indemnified Party;
or (iii) a settlement of the matter. Notwithstanding the foregoing, the
reasonable expenses of counsel to the Indemnified Party shall be reimbursed on a
current basis by the Indemnifying Party. With regard to other claims for which
indemnification is payable hereunder, such indemnification shall be paid
promptly by the Indemnifying Party upon demand by the Indemnified Party.
     5.4 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Conversion Shares and the
Warrant Shares.
     5.5 Delivery of Securities after Closing. The Company shall deliver, or
cause to be delivered, the respective Securities purchased by each Purchaser to
such Purchaser within three (3) Trading Days of the Closing Date.
     5.6 Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
ARTICLE VI
MISCELLANEOUS
     6.1 Fees and Expenses. The Company shall be responsible for the payment of
its own legal fees and other third party expenses in connection with the
Transaction Documents and the consummation of the Contemplated Transactions as
well the Purchasers’ reasonable and documented legal fees and other third-party
expenses relating to the preparation, negotiation and execution of this
Agreement and the Transaction Documents and the consummation of the Contemplated
Transactions up to an aggregate cap of $20,000.

-25-



--------------------------------------------------------------------------------



 



     6.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 5:00 p.m. (California
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:00 p.m. (California time) on any Trading Day, (c) the Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:
     With respect to the Company, addressed to:
IRIDEX Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043
Attention: Chief Financial Officer
Facsimile No.: (650) 940-4710
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:
Wilson Sonsini Goodrich & Rosati, PC
650 Page Mill Road
Palo Alto, California 943041
Attention: David Segre
Facsimile No.: (650) 493-6811
Copies of notices to any Purchaser shall be sent to the addresses, if any,
listed on Schedule 1 attached hereto.
     6.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

-26-



--------------------------------------------------------------------------------



 



     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     6.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the Purchasers.
     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Article V. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3.1(e) that may be due in connection with the transactions contemplated
by this Agreement.
     6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.
     6.9 Jurisdiction; Venue; Service of Process. This Agreement shall be
subject to the exclusive jurisdiction of the Federal District Court, Northern
District of California and if such court does not have proper jurisdiction, the
State Courts of Santa Clara County, California. The parties to this Agreement
agree that any breach of any term or condition of this Agreement shall be deemed
to be a breach occurring in the State of California by virtue of a failure to
perform an act required to be performed in the State of California and
irrevocably and expressly agree to submit to the jurisdiction of the Federal
District Court, Northern District of California and if such court does not have
proper jurisdiction, the State Courts of Santa Clara County, California for the
purpose of resolving any disputes among the parties relating to this Agreement
or the transactions contemplated hereby. The parties irrevocably waive, to the
fullest extent permitted by law, any objection which they may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any judgment entered by any court in respect
hereof brought in Santa Clara County, California, and further irrevocably waive
any claim that any suit, action or proceeding brought in Federal District Court,
Northern District of California and if such court does not have proper
jurisdiction, the State Courts of Santa Clara County, California has been
brought in an inconvenient forum. Each of the parties hereto consents to process
being served in any such suit, action or proceeding, by mailing a copy thereof
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 6.9 shall affect or limit
any right to serve process in any other manner permitted by law.

-27-



--------------------------------------------------------------------------------



 



     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission by attaching a pdf copy of a signature page to an
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     6.12 Replacement of Securities. If any certificate or instrument evidencing
any of the Securities is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested by the Company.
     6.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
     6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall, to the
extent permissible under applicable law, be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
     6.15 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of

-28-



--------------------------------------------------------------------------------



 



entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Except to the extent otherwise
specifically provided in the Transaction Documents, each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.
     6.16 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     6.17 Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.
     6.18 Like Treatment. Neither the Company nor any of its Affiliates shall,
directly or indirectly, pay or cause to be paid any consideration (immediate or
contingent), whether by way of interest, fee, payment for redemption, conversion
or exercise of the Securities, or otherwise, to any Purchaser or holder of
Securities, for or as an inducement to, or in connection with the solicitation
of, any consent, waiver or amendment to any terms or provisions of this
Agreement or the other Transaction Documents, unless such consideration is
offered to all Purchasers or holders of Securities bound by such consent, waiver
or amendment. The Company shall not, directly or indirectly, redeem any
Securities unless such offer of redemption is made pro rata to all Purchasers or
holders of Securities, as the case may be, on identical terms.
[Signature pages follow.]

-29-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            COMPANY:

IRIDEX CORPORATION
      By:   /s/ Barry G. Caldwell        Name:   Barry G. Caldwell       
Title:   President and Chief Executive Officer        PURCHASERS:

BLUELINE CAPITAL PARTNERS, LP
      By:   BlueLine Partners, LLC         its General Partner             
By:   /s/ Scott A. Shuda        Name:   Scott A. Shuda        Title:   Managing
Director        BLUELINE CAPITAL PARTNERS III, LP
      By:   BlueLine Partners II, LLC        its General Partner             
By:   /s/ Scott A. Shuda        Name:   Scott A. Shuda        Title:   Managing
Director        BLUELINE CAPITAL PARTNERS II, LP
      By:   BlueLine Partners, LLC        its General Partner              By:  
/s/ Scott A. Shuda        Name:   Scott A. Shuda        Title:   Managing
Director     

[IRIDEX Corporation Securities Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Schedule 1
to Securities Purchase Agreement
Schedule of Purchasers

                                              Number Series A     Number of    
Aggregate Unit   Name, Address and Fax Number of Purchaser   Number of Units    
Preferred Shares     Warrant Shares     Purchase Price    
BlueLine Capital Partners, LP
402 Railroad Avenue Suite 201
Danville, CA 94526
Attn: Scott Shuda
(925) 648-2086 (fax)
    300,000       300,000       360,000     $ 3,000,000.00    
BlueLine Capital Partners III, LP
402 Railroad Avenue Suite 201
Danville, CA 94526
Attn: Scott Shuda
(925) 648-2086 (fax)
    150,000       150,000       180,000     $ 1,500,000.00    
BlueLine Capital Partners II, LP
402 Railroad Avenue Suite 201
Danville, CA 94526
Attn: Scott Shuda
(925) 648-2086 (fax)
    50,000       50,000       60,000     $ 500,000.00    
Totals:
    500,000       500,000       600,000     $ 5,000,000  

 



--------------------------------------------------------------------------------



 



Exhibit A
Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

 



--------------------------------------------------------------------------------



 



Exhibit C
Transfer Agreement Instructions

 



--------------------------------------------------------------------------------



 



Exhibit D
Legal Opinion

 



--------------------------------------------------------------------------------



 



Exhibit E
Secretary’s Certificate

 